Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claim 31 is objected to because of the following informalities:  the “the first spacer” should be “the first spacer of the one or more pairs of spacers”.  

Claim 36 is objected to because of the following informalities:  the “the first spacer” should be “the first spacer of the one or more pairs of spacers”.  

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11205715 (hereinafter Pat-15). Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding claim 26. The claim 1 of Pat-15 discloses the claim 26. The claim 26 recites ‘a second silicon crystal structure distinct from the first silicon crystal structure’ whereas Pat-15 discloses ‘a first region in the substrate proximal to the second nanowire comprises a modified silicon crystal structure relative to a silicon crystal structure of a second region in the substrate distal from the second nanowire’. But they are not patentably distinct from each other.

Regarding claim 44. The claim 15 of Pat-15 discloses the claim 44. 

Claims 27-31, 38-40 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11205715 (hereinafter Pat-15) in view of Bergendahl (US 20170221708).

Regarding claim 27. The claim 1 of Pat-15 discloses the claim 26 except a gate wrapped around at least a portion of the nanowire or nanoribbon.
However, Fig 25 of Bergendahl discloses a gate wrapped around at least a portion of the nanowire or nanoribbon [0037].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-99 to have the Bergendahl's device structure for the purpose of providing enhanced device integration.

Regarding claim 28. The claim 1 of Pat-15 in view of Bergendahl discloses the claim 28.

Regarding claim 29. The claim 1 of Pat-15 in view of Bergendahl discloses the claim 29.

Regarding claim 30. The claims 1-3 of Pat-15 in view of Bergendahl discloses the claim 30.

Regarding claim 31. The claim 1 of Pat-15 discloses the claim 26 except a source region adjacent to the first spacer and in contact with the nanowire or nanoribbon; and a drain region adjacent to the second spacer and in contact with the nanowire or nanoribbon.
However, Fig 25 of Bergendahl discloses a source region 1702 (left side) adjacent to the first spacer 1302 (left side) and in contact with the nanowire 108 or nanoribbon; and a drain region 1702 (right side) adjacent to the second spacer 1302 (right side) and in contact with the nanowire or nanoribbon.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-99 to have the Bergendahl's device structure for the purpose of providing operational bias to the transistor.

Regarding claim 38. The claim 12 of Pat-15 discloses the claim 38 (see also the above rejection of the claim 26) except a source region adjacent to the first spacer and in contact with the nanowire or nanoribbon; and a drain region adjacent to the second spacer and in contact with the nanowire or nanoribbon.
However, Fig 25 of Bergendahl discloses a source region 1702 (left side) adjacent to the first spacer 1302 (left side) and in contact with the nanowire 108 or nanoribbon; and a drain region 1702 (right side) adjacent to the second spacer 1302 (right side) and in contact with the nanowire or nanoribbon.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12 of Pat-99 to have the Bergendahl's device structure for the purpose of providing operational bias to the transistor.

Regarding claim 39. The claim 12 of Pat-15 discloses the claim 38 except a gate wrapped around at least a portion of the nanowire or nanoribbon.
However, Fig 25 of Bergendahl discloses a gate wrapped around at least a portion of the nanowire or nanoribbon [0037].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12 of Pat-99 to have the Bergendahl's device structure for the purpose of providing enhanced device integration.

Regarding claim 40. The claim 12 of Pat-15 discloses the claim 38, Bergendahl discloses the nanowire or nanoribbon comprises one or more of [0052] silicon, germanium, gallium, arsenic, indium, nitrogen, and phosphorous.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12 of Pat-99 to have the Bergendahl's device structure for the purpose of providing enhanced carrier conductivity in the channel.

Regarding claim 43. The claim 12 of Pat-15 discloses the claim 43.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29-30 and 32-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 29, the “the first spacer” in line 3 is unclear because it is unsure whether the first spacer is of either ‘first pair’ or ‘second pair’. 
For the purpose of examining the instant application and also disclosed in of SPEC, the limitation has been construed to mean that it refers to “the first spacer of the second pair of spacers”. 
Examiner recommends amending the limitations as “the first spacer of the second pair of spacers”.

Regarding claim 30, the “the first spacer” in line 1 and 3 is unclear because it is unsure whether the first spacer is of either ‘first pair’ or ‘second pair’. 
For the purpose of examining the instant application and also disclosed in of SPEC, the limitation has been construed to mean that it refers to “the first spacer of the second pair of spacers”. 
Examiner recommends amending the limitations as “the first spacer of the second pair of spacers”.

Further regarding claim 30, because of the dependency on claim 29, the claim 30 is also objected for the reasons set forth above with respect to claim 29.

Regarding claim 32, the “the first spacer” in line 3 is unclear because it is unsure whether the first spacer is of either ‘first pair’ or ‘second pair’. 
For the purpose of examining the instant application and also disclosed in of SPEC, the limitation has been construed to mean that it refers to “the first spacer of the second pair of spacers”. 
Examiner recommends amending the limitations as “the first spacer of the second pair of spacers”.

Regarding claim 33, because of the dependency on claim 32, the claim 33 is also objected for the reasons set forth above with respect to claim 32.

Allowable Subject Matter
Claims 26-45 would be allowable if overcome the rejection indicated above. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 26. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a layer of crystalline silicon below the nanowire or nanoribbon, the layer having an one or more upper portions and a lower portion, the one or more upper portions of the layer each having a surface extending in the lateral direction, the one or more upper portions of the layer comprises a first silicon crystal structure, and the lower portion of the layer comprises a second silicon crystal structure distinct from the first silicon crystal structure”.

Regarding claim 38. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a layer of crystalline silicon below the nanowire or nanoribbon, the layer having an upper portion and a lower portion, the upper portion of the layer having a surface extending in the lateral direction, the upper portion of the layer comprises a first silicon crystal structure, and the lower portion of the layer comprises a second silicon crystal structure distinct from the first silicon crystal structure”.

Regarding claim 44. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “Regarding claim 44. A method comprising:
forming a nanowire or nanoribbon over a layer of crystalline silicon;
forming a gate over at least a portion of the nanowire or nanoribbon; and
implanting a dopant such that a region proximal to the nanowire or nanoribbon and under the gate does not receive the dopant while a region proximal to the nanowire or nanoribbon and away from the gate receives the dopant, wherein the dopant amorphizes a material of the region proximal to the nanowire or nanoribbon away from the gate”.

Claims 1-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “ ”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826